Filed 03/05/21                                                                Case 11-91064                                                                               Doc 58
     FORM L141 Order Fixing Deadline for Filing Objections to Trustee's Final Report and Applications for Final Compensation and/or Reimbursement of Expenses   11−91064 − E
     and Notice thereof (v.8.14)                                                                                                                                         −7
                    UNITED STATES BANKRUPTCY COURT
                         Eastern District of California
                                              1200 I Street, Suite 200
                                               Modesto, CA 95354

                                                   (209) 521−5160
                                                www.caeb.uscourts.gov
                                                M−F 9:00 AM − 4:00 PM



            ORDER FIXING DEADLINE FOR FILING OBJECTIONS TO TRUSTEE'S FINAL REPORT
         AND APPLICATIONS FOR FINAL COMPENSATION AND/OR REIMBURSEMENT OF EXPENSES
                                     AND NOTICE THEREOF

     Case Number:                  11−91064 − E − 7
     Debtor Name(s) and Address(es):


         Thomas Gerson Washburn
         7516 Maple Leaf Dr
         Corryton, TN 37721

     OTHER NAMES USED WITHIN 8 YEARS BEFORE FILING THE PETITION:
       Thomas G. Washburn


     Trustee:                                Eric J. Nims
                                             PO Box 873
                                             Linden, CA 95236
     Telephone Number:                       209−887−3585
     Office of the United States Trustee:
            For cases in the Sacramento Division and Modesto Division: 501 I Street, Room 7−500, Sacramento, CA 95814
            For cases in the Fresno Division: 2500 Tulare Street, Suite 1401, Fresno, CA 93721

          NOTICE IS HEREBY GIVEN THAT the trustee in the above referenced case has filed a Final Report, and the trustee
         and trustee's professionals have filed applications for final compensation and/or reimbursement of expenses. The Final
         Report and applications for final compensation and/or reimbursement of expenses are summarized in the enclosed
         Notice of Trustee's Final Report and Applications for Compensation (NFR). The Final Report and all applications for
         compensation are available for inspection at the Office of the Clerk, at the address shown above.
         IT IS ORDERED AND YOU ARE FURTHER NOTIFIED THAT any person wishing to object to the Trustee's Final Report
         or to any application for final compensation and/or reimbursement of expenses that has not already been approved, must
         file a written objection within 21 days of the date of this notice. The objection shall state with particularity the grounds
         therefor (see NOTE below) and shall be accompanied by a notice of hearing with the date and time filled in. Self set
         calendar procedures and available hearing dates are posted under Court Calendars on the Court's web site (
         www.caeb.uscourts.gov ).
         The objection, notice of hearing, and any supporting documents shall be served by the objecting party upon the trustee,
         the trustee's attorney, any professional not otherwise served whose fees are being challenged, and the United States
         Trustee.
         If no objections are filed, no hearing will be calendared and upon entry of an order on the fee applications, the trustee
         may pay dividends pursuant to Federal Rule of Bankruptcy Procedure 3009 without further order of the Court.

     Dated:                                                                            For the Court,
     3/5/21                                                                            Wayne Blackwelder , Clerk


      NOTE: Examples of matters which are appropriate grounds for hearings on objections to the trustee's report include, but are not limited to,
     failure by the trustee to collect and reduce to money the property of the estate; failure of the trustee to account for all property received; and
     failure by the trustee to investigate the financial affairs of the debtor. Examples of matters which are not appropriate for hearings on objections
     to the trustee's report include general objections to the debtor's discharge; objections to the dischargeability of specific debts; failure to be paid
     on a debt owed (except in an asset case where the trustee made a distribution in accordance with 11 U.S.C. Section 726, but improperly failed
     to include the objecting party in such distribution); and return of property.
